DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to the specification and claims 78-79, 81-83, 85-87, 89, 92-93, and 95-96 are withdrawn in view of the amendments made thereto.
The rejections of claims 79-88, 90-92, an 95-96 under 35 U.S.C. 112(b) are withdrawn in view of the amendments made to claims 79, 81-82, 84-85, 87-88, 90, 92, and 95-96. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Rhodes on 05/03/2022.
The application has been amended as follows: 
Claim 78
A process for producing an upgraded renewable oil from a renewable carbonaceous material, the process comprising: 
- [[P]]providing a low sulphur oxygen containing renewable crude oil having a sulphur content of less than 0.5 wt% and an oxygen content of about 2.0 wt % to about 20 wt % by:
a. [[P]]providing a carbonaceous material in the form of biomass contained in one or more feedstock; 
b. [[P]]providing a feed mixture by slurring the carbonaceous material in one or more fluids, at least one of which comprises water;
c. [[P]]pressurizing the feed mixture to a pressure in a range from 150 to 400 bar;
d. [[H]]heating the pressurized feed to a temperature in a range from about 300 °C to about 450 °C; 
e. [[M]]maintaining the pressurized and heated feed mixture in a conversion zone for a conversion time in a range from 3 to 30 minutes[[;]], thereby causing the carbonaceous material to be converted; and
f. [[C]]cooling the converted feed mixture to a temperature in a range from about 25 °C to about 200 °C;
g. [[E]]expanding the converted feed mixture to a pressure in a range from 1 to 120 bar, and separating the converted feed mixture into at least a low sulphur oxygen containing renewable crude oil, a gas phase and a water phase comprising water-soluble organics and dissolved salts;
- [[P]]pressurizing the low sulphur oxygen containing renewable crude oil to an operational pressure in [[the]] a range from 20 to 200 bar;
- [[A]]adding and mixing hydrogen to the pressurized low sulphur oxygen containing renewable crude oil;
- [[H]]heating, after the step of adding and mixing hydrogen, the pressurized low sulphur oxygen containing renewable crew oil to an operational temperature in a range from 180[[-]] to 410 °C in one or more steps;
- [[C]]contacting the heated mixture comprising the pressurized low sulphur oxygen containing renewable crude oil and hydrogen with at least one heterogeneous catalyst contained in a first reaction zone to obtain a partially upgraded renewable oil; and
- [[C]]contacting the partially upgraded renewable oil from said first reaction zone with at least one heterogeneous catalyst contained in a second reaction zone to obtain an upgraded renewable oil; 
wherein the step of providing the low sulphur oxygen containing renewable crude oil, including the steps a through g, are conducted under hydrothermal or solvothermal conditions, such that the low sulphur oxygen containing renewable crude oil provided is a hydrothermal/solvothermal liquefaction oil, [[and]] 
wherein the at least one /or the at least one heterogeneous catalyst in the second reaction zone is on a non-sulphided form, and 
wherein the first reaction zone and the second reaction zone operate at different temperature conditions.

Claims 79-92 and 94-96: “A process” in each of the claims is replaced with – The process --. 

Claim 81
[[A]] The process according to claim 78, wherein the at least one heterogeneous catalystthe at least one heterogeneous catalyst in the second reaction zone comprises one or more hydrogenation, hydrotreating, hydrodeoxygenation, hydro-processing, hydrocracking, hydrodearomatization, hydrodemetallization and/or hydro-isomerization catalystat least one heterogeneous catalystthe at least one heterogeneous catalyst in the second reaction zone and/or at least one element of the at least one heterogeneous catalystthe at least one heterogeneous catalyst in the second reaction zone is/are in a reduced form, , a carbonate form, , , , , , or a combination thereof.

Claim 82
[[A]] The process according to claim 78, where the at least one heterogeneous catalystthe at least one heterogeneous catalyst in the second reaction zone is/are a bi-metallic or trimetallic catalyst supported on a supporting structure and where said at least one heterogeneous catalystsaid at least one heterogeneous catalyst and/or catalyst elements in the second reaction zone comprises: 
a. one or two metals selected from group of Fe, Co, Ni, and Ru of the VIIIB group of the periodic table; and
b. one or more metals selected from group Cr, Mo, W of group VIB of the periodic table and optionally one or more elements selected from the group of Ce, Cu, Zr, Ti, B, and Bi and
where the supporting structure for said catalyst, [[or]] δ-alumina, Si-stabilized γ-alumina, silica, silicate, [[and]] alumosilicate, silicoaluminophosphates (SAPO), aerogirine, kaolin, silica gel, zirconia, titania, ceria, hydrotalcite, scandium, yttrium, ytterbium, 
carbon, [[or]] pet coke, red mud, and zeolites has a surface area (BET) in [[the]] a range from 20 to 500 m2/g, a pore density [[is]] in a range from 0.4 to 0.65 cc/g, and an average pore size [[are]] in a range from 20 to 500 Angstrom.

Claim 84
[[A]] The process according to claim 83, where the supporting structure comprises a hydrotalcite and where said at least one heterogeneous catalyst in the first reaction
zone and/or said at least one heterogeneous catalyst in the second reaction zone comprises Mg, , , , , , , , , or a combination thereof.

Claim 85, lines 1-2:
[[A]] The process according to claim 84, where said at least one heterogeneous catalyst in the first reaction zone and/or said at least one heterogeneous catalyst in the second reaction zone has the empirical formula

Claim 86, lines 1-2:
[[A]] The process according to claim 84, where said at least one heterogeneous catalyst in the first reaction zone and/or said at least one heterogeneous catalyst in the second reaction zone has

Claim 87, lines 1-2:
[[A]] The process according to claim 86, where said at least one heterogeneous catalyst in the first reaction zone and/or said at least one heterogeneous catalyst in the second reaction zone has the empirical formula

Claim 88, lines 1-2:
[[A]] The process according to claim 87, wherein the at least one heterogeneous catalyst in the first reaction zone and/or the at least one heterogeneous catalyst in the second reaction zone comprises Mg4.3 Ni1.70



Claim 89
[[A]] The process according to claim 78, where the first reaction zone comprises [[2]] two or more reactors, where the first reactor in the first reaction zone is a graded bed comprising heterogeneous catalysts with increasing activity, and where the inlet temperature to the first reactor of the first reaction zone is below 300 °C.

Claim 93
A process for producing an upgraded renewable oil from a renewable carbonaceous material, the process comprising: 
- [[P]]providing a low sulphur oxygen containing renewable crude oil having a sulphur content of less than 0.5 wt% and an oxygen content of about 2.0 wt % to about 20 wt % by:
a. [[P]]providing a carbonaceous material in the form of biomass contained in one or more feedstock; 
b. [[P]]providing a feed mixture by slurring the carbonaceous material in one or more fluids, at least one of which comprises water;
c. [[P]]pressurizing the feed mixture to a pressure in a range from 150 to 400 bar;
d. [[H]]heating the pressurized feed to a temperature in a range from about 300 °C to about 450 °C; 
e. [[M]]maintaining the pressurized and heated feed mixture in a conversion zone for a conversion time in a range from 3 to 30 minutes[[;]], thereby causing the carbonaceous material to be converted; and
f. [[C]]cooling the converted feed mixture to a temperature in a range from about 25 °C to about 200 °C;
g. [[E]]expanding the converted feed mixture to a pressure in a range from 1 to 120 bar, and separating the converted feed mixture into at least a low sulphur oxygen containing renewable crude oil, a gas phase and a water phase comprising water-soluble organics and dissolved salts;
- [[P]]pressurizing the low sulphur oxygen containing renewable crude oil to an operational pressure in [[the]] a range from 20 to 200 bar;
- [[A]]adding and mixing hydrogen to the pressurized low sulphur oxygen containing renewable crude oil;
- [[H]]heating, after the step of adding and mixing hydrogen, the pressurized low sulphur oxygen containing renewable crew oil to an operational temperature in a range from 180[[-]] to 410 °C in one or more steps;
- [[C]]contacting the heated mixture comprising the pressurized low sulphur oxygen containing renewable crude oil and hydrogen with at least one heterogeneous catalyst contained in a first reaction zone to obtain a partially upgraded renewable oil; and
- [[C]]contacting the partially upgraded renewable oil from said first reaction zone with at least one heterogeneous catalyst contained in a second reaction zone to obtain an upgraded renewable oil; 
wherein the at least one /or the at least one heterogeneous catalyst in the second reaction zone is on a non-sulphided form,  
where the first reaction zone comprises [[2]] two or more reactors, where the first reactor in the first reaction zone is a graded bed comprising heterogeneous catalysts with increasing activity, and where the inlet temperature to the first reactor of the first reaction zone is below 300 °C, 
where water in the form of steam is added to the partially upgraded low sulphur renewable oil after the first reaction zone and prior to the second reaction zone, 
where the second reaction zone comprises a catalytic steam conversion and/or catalytic steam cracking reactor comprising a heterogeneous catalyst having a water splitting functionality, 
where the heterogeneous catalyst uses steam as a source of hydrogen for a portion of said process performed on the low sulphur oxygen containing renewable crude oil provided according to steps a through g,
where the inlet temperature to the catalytic steam conversion and/or catalytic steam cracking reactor in the second reaction zone is in a range of 350 to 400 °C, and
where the liquid hourly space velocity of the catalytic steam conversion and/or catalytic steam cracking reactor is in a range from 0.1 to 3 hours-1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for producing an upgraded renewable oil, as recited in claims 78 and 93. Particularly, no prior art of record teaches or suggests the claimed feature of upgrading the low sulphur oxygen containing renewable crude oil in a first reaction zone and a second reaction zone, each comprising at least one heterogeneous catalyst, wherein the first and second reaction zones operate at different temperature conditions, as required in claim 78. Furthermore, no prior art of record teaches or suggests the claimed step of adding steam to the partially upgraded low sulphur renewable oil after the first reaction zone and prior to the second reaction zone, wherein the second reaction zone comprises a catalytic steam conversion and/or catalytic steam cracking reactor comprising a heterogeneous catalyst having a water splitting functionality and where the catalyst uses steam as source of hydrogen for the upgrading process, as required in claim 93.
Iversen (US Pub. 2014/0128646), applied in the previous Office Action, is considered the closest prior art of record to the claimed invention. Iversen teaches a process for converting a carbonaceous material into a liquid hydrocarbon product, where said process corresponds to the claimed steps of “providing a low sulphur oxygen containing renewable crude oil” in claims 78 and 93 ([0039]-[0046]). However, Iversen fails to teach or suggest the claimed two-stage hydroprocessing step, as recited in claim 78. Iversen does disclose two embodiments for hydroprocessing the liquid hydrocarbon product (i.e. the claimed low sulphur oxygen containing renewable crude oil), wherein the liquid hydrocarbon product is treated with hydrogen in the presence of a catalyst in a fractionator (37 in Fig. 14) or in one or more catalyst beds (44, 45, 46 in Fig. 15) after being fractionated ([0326]-[0328]; see Figs. 14 and 15). However, Iversen fails to provide a teaching or suggestion that would have reasonably motivated one skilled in the art to modify the hydroprocessing step in Iversen particularly by having two hydroprocessing zones operating at different temperature conditions. With respect claim 93, Iversen is silent on the conversion of water as a source of hydrogen for the hydroprocessing, and thus, fails to teach or suggest the claimed catalytic steam conversion and/or catalytic steam cracking reactor comprising a heterogeneous catalyst having a water splitting functionality.
McCall (US Pub. 2009/0253948), applied in the previous Office Action, is considered another closest prior art of record to the claimed invention. McCall teaches a process for treating a pyrolysis oil in two reaction zones ([0014]-[0015]). However, it is acknowledged that “pyrolysis oil” described in McCall and “hydrothermal/solvothermal liquefaction oil” in Iversen are different oils, as suggested by Applicant (see Remarks filed on 12/13/2021, pg. 13-14), and therefore, one skilled in the art would not have been motivated to rely on the teachings of McCall to modify the Iversen process and treat the hydrothermal/solvothermal liquefaction oil therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772